ZIMMERMAN, Justice
(concurring and dissenting):
I agree that the summary judgment should be vacated and the matter remanded for trial. However, I disagree that we can determine as a matter of law from the four corners of the agreement whether the statute of limitations has run on plaintiffs’ claim for the faulty roof. I think that the contract is ambiguous as to the use of the term “warrentee [sic]” and that parol evidence should be adduced and the question presented to the finder of fact. If the finder of fact agrees with Justice Howe’s unexplained assumption that by the words “sellers warrentee [sic] the roof for a period of one (1) full year” the parties intended that the sellers would repair the roof during that period of time, then the finder of fact could conclude that the agreement was breached on December 16, 1978, when the seller declined to pay the amounts demanded. Because of the effect of section 68-3-7 of the Utah Code, plaintiffs would have had until Monday, December 17, 1984, to file their complaint, and the court would have to reach the other issues spelled out in Justice Howe’s opinion.
However, if the finder of fact determines that by warranting the roof the parties meant only that the seller was representing that the roof would not leak for a year, then the contract was breached when the roof first leaked and the six-year statute of limitations ran long before the buyers filed their complaint. If this should be the case, then the sellers are entitled to their summary judgment. There is no question that this meaning of the word “warranty” would be as legitimate as the one chosen by Justice Howe. One law dictionary defines the word in both senses. “ ‘[Warranty’ is generally understood as an absolute undertaking ... against the defect, or for the quantity or quality contemplated by the parties in the subject matter of the contract.” J. Ballentine, Law Dictionary 1355 (1948) (emphasis added). And one common dictionary defines the term only in the second sense, as “a guarantee; specifically], a) a guarantee or an assurance, explicit or implied, of something having to do with a contract, as of sale; especially], the seller’s assurance to the purchaser that the goods or property is or shall be as represented.” Webster’s New World Dictionary of the American Language 1602 (2d College ed. 1970).
Justice Howe suggests that even if a finder of fact were to adopt this second interpretation, the result would be the same. He contends that plaintiffs would still be found to have filed their complaint within the statutory period on the theory that they had the right to waive the initial breach when defendants repaired the leaks early in 1978. This suggestion is without merit because it does not comport with the facts we have before us on the record. On December 6, 1978, plaintiffs’ attorney, John C. Backlund, sent a letter to defendants demanding a payment of $1,150 “for necessary repairs to be made to the roof of the building.” The letter gave defendants ten days from the date of the letter within which to respond and threatened defendants with “appropriate legal action” should they fail to comply. This letter clearly demonstrates the existence of unre-paired leaks of which plaintiffs had full knowledge on or before December 6, 1978. The letter also demonstrates that plaintiffs had no intention of waiving any breach of the warranty. Therefore, even if a finder of fact could find that plaintiffs waived the initial breach in early 1978, it could also find that as of at least December 6th, they were asserting the existence of a breach. If the parties intended the word “warren-tee [sic]” to carry the second meaning explained above, the statutory period would have begun to run sometime before December 6, 1978, with the result that the action would still be barred as untimely.
I understand that the course I suggest is more troublesome than the one Justice Howe follows and that it raises the possibility that the buyers may have lost a defense *383by sitting idly by for six years. However, for us to select one meaning of the words of the agreement when another is equally plausible is for us to find facts, something beyond our proper authority. For that reason, I dissent.
DURHAM, J., concurs in the concurring and dissenting opinion of ZIMMERMAN, J.